— Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated February 2, 1978, dismissing petitioner from his position as a bus maintainer. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence and the punishment of dismissal is not, under the circumstances, so shockingly disproportionate to the offense committed as to permit us to make any reduction therein (see Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Gulotta, Cohalan and Martuscello, JJ., concur.